Citation Nr: 0415197	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  99-10 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
service-connected lumbosacral strain with degenerative disc 
disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1957.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1998 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

As noted hereinbelow, effective September 23, 2002, the RO 
granted service connection for radiculopathy of the right 
lower extremity, as secondary to the veteran's service-
connected low back disability, and assigned a 10 percent 
disability evaluation.  The grant was based on a change in 
the diagnostic criteria under which the veteran's service-
connected disability was rated.  The diagnostic criteria were 
again changed effective September 26, 2003.  Although the RO 
considered the newer criteria, the Board has determined that 
additional development is necessary before final appellate 
consideration.  Nonetheless, the Board has determined that a 
higher evaluation is warranted pursuant to the old criteria 
(i.e., in effect prior to September 23, 2002).  Rather than 
delay the payment of additional benefits to the veteran, the 
Board will grant the higher rating under the old criteria and 
remand consideration of whether an even higher rating is 
warranted under the newer criteria.  

That part of the appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's lumbosacral strain with degenerative disc 
disease is manifested by severe impairment with neurological 
findings related to degenerative disc disease.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of at least 
60 percent for lumbosacral strain with degenerative disc 
disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. 4.71a, Diagnostic Code 5293 (effective prior 
to September 23, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  

The Board finds, given the favorable action taken hereinbelow 
(i.e., a grant of the maximum schedular evaluation under the 
old criteria)*, that no further assistance in developing the 
facts pertinent to this limited issue is required at this 
time.

I.  Factual Background

Service connection for lumbosacral strain was granted in a 
rating decision dated in December 1959, and a zero percent 
evaluation was assigned.  A rating decision dated in July 
1995 increased the evaluation for the veteran's service-
connected low back disability from zero to 40 percent 
disabling.  This increase was based on medical evidence 
obtained during a VA examination dated in September 1993, at 
which time the examiner noted evidence of severe degenerative 
disc disease at the L5-S1 region and some evidence of 
radiculitis.  The examiner also noted that lateral bending 
was about 50 percent of normal bilaterally and x-ray studies 
showed a marked narrowing of the L5-S1 disc space with bony 
sclerosis of the adjacent bony end tables and large anterior 
osteophytes adjacent to that space.  

Medical findings during examination in January 1995 by Henry 
L. Underwood, D.O., included evidence of a herniated disc at 
L4-5, in addition to disc bulges at L5-S1 with some severe 
disc degeneration.  Dr. Underwood also reported that Magnetic 
Resonance Imaging (MRI) studies were consistent with findings 
of spondylosis with radiculopathy symptomatology.  

VA outpatient records dated from May 1996 to June 1997 
include complaints of severe back pain.  The veteran was 
prescribed medication to include Tylenol, naproxen, and 
Capsaicin.  There was no evidence in those records of other 
objective findings associated with the veteran's service-
connected back disability.  

An MRI was conducted in April 1999 at the Presbyterian 
Hospital of Greenville and Commerce under the care of Dr. 
Underwood, at which time no acute compression fracture was 
noted.  There was some reactive change at the vertebral end 
plates at L5-S1, moderate degenerative disc disease at the 
lower two lumbar levels, mild anterior subluxation of L4-5 
due to degenerative disc disease and facet joint arthritic 
changes and mild to moderate bulging at L4-5 probably causing 
bilateral lumbar radiculopathy.  

Neuroselective CPT tests conducted in July 1999 confirmed L5 
radiculopathy on the left with a grade of 5, the highest 
being 12.  

A report submitted by Dr. Underwood in July 1999 included 
complaints of severe low back pain that shot down into the 
hips, legs, and thighs with associated numbness and tingling.  
The veteran reported that he limped when he walked and could 
not carry on daily activities such as cutting the grass, 
carrying out the garbage, bowling, jogging, or walking for 
any distance without severe pain.  The veteran also reported 
that he had troubles sleeping and that muscle relaxants, 
narcotic medications, anti-inflammatories, and ice treatments 
had no positive results.  

The veteran stated that he had numbness in the hind foot on 
the left, his left leg often gave out, his legs burned and 
ached and he rated his pain at 7-8/10.  He reported that he 
felt like someone was stabbing him in the back with a knife.  
The veteran stated that his back pain was aggravated with 
sneezing, coughing, and bowel movements.  The pain was 
improved with rest and heat and increased on physical 
activity.  The veteran denied any hemoptysis, hematemesis, 
nosebleeds, blackout seizures, urinary tract infections, 
diarrhea, vomiting, prostate disease, or urinary dribbling.  

There was exquisite tenderness to the "L2-5" spinous 
process and marked tenderness identifiable to the left and 
right sacroiliac joints.  Straight leg raising on the right 
was to 80 degrees and on the left with pain to 46 degrees.  
Crossed leg straight leg raising was positive on the left 
involving the contralateral side.  Range of motion on flexion 
was 41 degrees and extension was 15 degrees.  Lateral bending 
on the right was 23 degrees and on the left was 10 degrees 
with pain.  

The veteran had a limping gait.  He was unable to stand on 
his left heel or toes, but could stand on the right.  When 
asked to squat, the veteran was able to squat halfway.  He 
could not push up on his left toes or toe walk or heel walk.  
He could not hop on the left, but could on the right.  The 
veteran's calves and thighs were measured and there was no 
evidence of any atrophy or muscle breakdown.  Patrick-
Fabere's sign was positive, and pelvic compression test was 
negative.  Prone position reverse straight leg raising was 
positive on the left.  There was no evidence of clonus or 
flaccidity.  There was some evidence of weakness involving 
the quadriceps and hamstrings of the knee on the left.  

There was decreased pin pricking involving the anterolateral 
aspect of the thigh and mild weakness involving the muscles 
of the great toe extensors and flexors on the left.  
Reference to the April 1999 MRI revealed degenerative disc 
disease, moderate to severe; grade I anterior subluxation of 
L4 and L5 and a disc bulge at L4-5 bilaterally; and evidence 
of lumbar spinal stenosis.  There was no clubbing, cyanosis, 
streaks, or ulcerations; no neurosensory deficits; and 
sensory and motor examinations were intact except those 
findings noted above.  In addition to the MRI findings noted 
above, also diagnosed was left side sciatica with pain 
shooting into the calf on the left side with positive 
confirmation test, suspected as L4-5 nerve root irritation, 
moderate to severe lumbar discogenic disease, and 
radiculopathy.  

A VA CT scan conducted in October 1999 disclosed that the 
alignment and vertebral body heights were preserved, but that 
the L5-S1 disc was collapsed with associated anterior bony 
spurring.  Gas was seen at the posterior facet of the joints 
of the lower lumbar vertebral along with facet hypertrophy.  
Calcification was seen in the aorta and the iliac arteries.  
At L4-5 disc bulge without spinal canal stenosis with left 
neural foraminal stenosis was noted; at L5-S1, right neural 
foraminal stenosis was indicated.  The impression was disc 
collapse at L5-S1; neural foraminal stenosis as noted above; 
facet hypertrophy and gas in the facet joints in the lower 
lumbar spine.  

During a VA examination conducted in November 1999, the 
veteran complained of radiculopathy down both legs to the 
feet and continued low back pain.  Examination of the back 
revealed that the veteran had a positive straight leg raising 
at 40 degrees on the right and 50 degrees on the left, a 
positive cross leg examination.  The veteran was able to sit 
up with difficulty with the legs fully extended, flex forward 
to 40 degrees, and extend to 5 degrees, wincing in pain.  He 
laterally flexed 35 degrees to either side and rotated 
30 degrees in either direction.  There was some muscle spasm 
felt in the back.  The diagnosis was degenerative disc 
disease with disc protrusion of the lumbar spine.

Private electrodiagnostic studies (EMG) of the lower 
extremities conducted in January 2000 revealed impressions of 
changes consistent with bilateral L4, L5, and S1 
radiculopathies and a bilateral largely demyelinative 
neuropathy consistent with the veteran's diabetic state.  

During a VA examination conducted in April 2003, the examiner 
noted that the veteran could walk with a normal gait and flex 
to 60 degrees.  He also had 30 degrees of extension and 
30 degrees of right and left lateral rotation.  He could 
stand on his toes and heels but had difficulty walking on 
them.  The veteran had deep tendon reflexes in the knees.  He 
had equal but only moderate strength in his extensor hallux 
muscles bilaterally.  He had straight leg positive sign at 
30 degrees on the right.  He had decreased sensation on the 
medial aspect of the right thigh.  The diagnosis was L5-S1 
disc disease; degenerative arthritis compatible with 
degenerative disc disease; retrolisthesis of L5 under L4; 
chronic pain; and decreased range of motion of the lumbar 
spine.  

During VA examination dated in January 2004, the veteran 
reported that his walking was limited to one-half to one 
block due to his back pain.  The veteran also reported that 
his back pain increased on bending or walking on uneven 
surfaces.  The examiner noted that the veteran also had 
prostate cancer and reported symptoms that he had experienced 
as a result of his cancer.  The veteran was followed by the 
VA Spinal Cord Service and took 40 milligrams of morphine 
sulphate morning and evening for back and leg pain.  He was 
able to stand for about 10 minutes before his back pain 
increased to the point where he needed to sit down.  The 
examiner noted the prior MRIs, x-ray studies, and CT scans, 
the results of which are noted above.  In addition to the 
diagnoses discussed herein, the examiner further noted that 
the veteran had diabetes mellitus II and took insulin.  The 
examiner pointed out that it was difficult to diagnose lumbar 
radiculopathies on an EMG when there is evidence of 
neuropathy.  The veteran did not have to be on bed rest for 
his back pain when he was taking the medication.  Noted is 
that the veteran was a science teacher and worked three hours 
three days per week.  

The examiner noted that the veteran's gait was slow, but that 
his stride lengths were even without a limp.  He used no 
ambulatory aids.  There was slight tenderness to palpation at 
L5-S1, both SI joints, and the right buttock.  Range of 
motion on flexion was to 30 degrees with onset of low back 
pain.  Extension was to zero degrees, lateral flexion left 
and right was to 10 degrees, and rotation left and right was 
to approximately 5 degrees.  Seated straight leg raising was 
negative to 90 degrees bilaterally; Lasegue's test was 
negative; motor strength was 5/5 except for left ankle 
inversion, which was 4/5, and some hold break weakness of 
both hamstrings.  Heel, toe, and bent knee walking were 
normal, and sensory examination was intact to sharp and dull.  

The diagnoses were lumbar strain secondary to his in-service 
fall with spinal stenosis of L4-5 and L5-S1; degenerative 
disc disease of L4-5 and L5-S1; moderately debilitated by 
back and leg pain with fair control of pain with medication.  

Contemporaneous x-ray studies revealed degenerative disc 
disease with osteophytosis and vacuum phenomenon recognized 
at the level of L5-S1; grade I spondylolisthesis of L4-5; and 
facet degenerative changes present at the level of L4-5, L3-
4, and L5/S1.  No bony neural foraminal narrowing was 
recognized.  

II.  Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  

Prior to September 23, 2002 the Rating Schedule provided 
evaluations for intervertebral disc syndrome when the 
disorder is shown to be mild (10 percent), moderate with 
recurring attacks (20 percent), severe with recurring attacks 
and intermittent relief (40 percent), or pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief (60 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
before September 23, 2002).  

The Court had also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2003).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  A VA General Counsel opinion has held that 
Diagnostic Code 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  VAOPGCPREC 37-97 (O.G.C. 
Prec. 37-97).

III.  Analysis

The veteran contends that the current rating of 40 percent 
does not adequately address the severity of impairment 
associated with this lumbosacral strain and degenerative disc 
disease disability.  He maintains that due to the impairment 
associated with his service-connected disability manifested 
by lumbosacral strain and degenerative disc disease, his 
disability warrants a rating in excess of 40 percent.  

The Board notes that based upon the rating criteria effective 
prior to September 23, 2002, a rating in excess of 40 
percent, that is an evaluation of 60 percent, for 
intervertebral disc syndrome under Diagnostic Code 5293 
required evidence of a pronounced disability with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc with little intermittent relief.  The Board 
notes that such symptoms as noted during both private and VA 
examinations, are shown by the competent evidence of record.  

Specifically, the evidence most probative in this case that 
includes medical findings noted as a result of the April 1999 
MRI, and July 1999 CPT tests and examination by Dr. 
Underwood, which served to confirm left-sided radiculopathy, 
complaints of severe low back pain with associated tingling, 
numbness and sensitivity, and no relief from any medications.  
Also noted are marked tenderness in the bilateral sacroiliac 
joints, positive straight leg raising, limited lateral 
bending with associated pain on the left, and an inability to 
stand on the left heel and toes.  The conclusions drawn 
included moderate to severe degenerative disc disease, grade 
I anterior subluxation of L4 and L5, a bilateral disc bulge, 
and evidence of lumbar spinal stenosis.  

Further, findings during the October 1999 CT scan and 
November 1999 x-ray studies indicated disc collapse, neural 
foraminal stenosis, loss of L5-S1 disc space and osteophytes 
with degenerative disc disease.  The VA examination conducted 
in November 1999 confirmed evidence of muscle spasms and 
positive straight leg raising and cross leg examination.  EMG 
studies confirmed the presence of bilateral radiculopathies.  
The VA examination conducted in April 2003 showed evidence of 
L5-S1 disc disease, degenerative arthritis compatible with 
degenerative disc disease, retrolisthesis, and limited range 
of motion.  Finally, the most recent VA examination findings 
in January 2004 indicated that the veteran was being treated 
in a Spinal Cord Clinic and took 40 milligrams twice a day of 
morphine sulphate for control of pain and symptoms associated 
with his lumbosacral strain and degenerative disc disease.  
Again, diagnoses included degenerative disc disease with 
osteophytosis, grade I spondylolisthesis, facet degenerative 
changes at L4-5, L3-4, and L5-S1.  

Therefore, the Board notes that based on the evidence of 
sensory deficits to the low back and lower extremities 
coupled with medical findings of severe disability with 
persistent chronic symptoms associated with lumbosacral 
disability, the veteran's service-connected disability of 
lumbosacral strain and degenerative disc disease warrants the 
maximum evaluation available under the former rating criteria 
for intervertebral disc syndrome of 60 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective before September 23, 
2002).  

Thus, the Board concludes that the evidence weighs in favor 
of granting a 60 percent evaluation for the veteran's 
service-connected lumbosacral strain and degenerative disc 
disease under the former rating criteria for Diagnostic Code 
5293 in effect prior to September 23, 2002.  Consideration of 
a higher rating based upon functional loss due to pain on use 
or due to flare-ups is not required, given that the maximum 
allowance for the veteran's service-connected back disability 
is being given under Diagnostic Code 5293.  Johnson v. Brown, 
9 Vet. App. at 7.  

The Board further notes that no other regulations that 
pertain to the low back prior to the amendments effectuated 
from September 23, 2002 provide for a rating higher than 
60 percent or in those cases where a higher rating is 
available, the facts of this veteran's case do not 
specifically satisfy the rating criteria.  Absent evidence of 
fracture of the vertebrae or ankylosis of the spine, the 
Board notes that Diagnostic Codes 5285-5295 do not provide an 
avenue for a higher rating than 60 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5295.  In this case, the 
medical evidence neither substantiates nor does the veteran 
allege fracture of the vertebrae or any ankylosis associated 
with his service-connected lumbosacral strain with 
degenerative disc disease so as to warrant consideration of a 
higher rating than 60 percent under any of the Diagnostic 
Codes 5285-5295.  

Finally, the Board also cannot conclude that the disability 
picture as to the veteran's service-connected lumbosacral 
strain with degenerative disc disease is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical application of the regular scheldular 
criteria.  38 C.F.R. § 3.321(b).  The record does not reflect 
recent or frequent inpatient care.  Although the record shows 
that the veteran's lumbosacral strain with degenerative disc 
disease impacts on his ability to do daily activities around 
the home, the record also shows that he does work some hours 
several times per week as a science teacher.  In fact, the 
veteran makes no reference to impairment of his work 
attributable to his service-connected back disability, and 
any impairment of his employment due to his service-connected 
disability alone, is not beyond the average impairment of 
earning capacity contemplated by the regular schedular 
criteria.  Consequently, referral for extraschedular 
consideration is not warranted.  38 C.F.R. 
§ 3.321(b)(1)(2003).  


ORDER

An evaluation of at least 60 percent for service-connected 
lumbosacral strain with degenerative disc disease is granted, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.


REMAND

As noted above, substantial changes were made to the Rating 
Schedule that are pertinent to the veteran's appeal.  Indeed, 
the RO recognized those changes and granted a separate 
evaluation for the veteran's right leg radiculopathy.  The 
Board notes, however, that the veteran has had considerable 
left leg radicular complaints during the course of this 
appeal.  

Pursuant to the changes made effective September 23, 2002, 
intervertebral disc syndrome is to be evaluated either on the 
total duration of incapacitating episodes or by combining 
separate evaluations of its orthopedic and neurological 
manifestations.  The RO must consider all such manifestations 
to determine whether the veteran's disability picture 
warrants an evaluation in excess of 60 percent.  

In view of the substantial changes to Diagnostic Code 5293 
for evaluating spine disorders effective in September 2002 
and September 2003, the Board notes that the RO did not 
sufficiently address the symptomatology and medical findings 
of record.  In particular, the RO has failed to consider 
evidence of impairment that potentially resulted in separate 
neurological disability of the left lower extremity as 
contemplated by the new provisions.  

1.  The RO must review the claims file 
and ensure compliance with all 
notification and development action 
required by the VCAA.  

2.  Following any additional indicated 
development, including any VA medical 
examinations warranted, he RO must again 
review the veteran's appeal in light of 
the complete evidence of record and the 
changes in the rating criteria for spine 
disorders to determine to what extent, if 
any, additional compensation is warranted 
for neurological or orthopedic 
manifestations related to the veteran's 
service-connected lumbosacral strain and 
degenerative disc disease.  If the 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



		
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
 


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



